PER CURIAM:
We agree that the complaint was inadequate and that the court’s findings were less complete than they should have been. It is also true that the evidence was far from one sided, particularly with regard to the claim of appellee Rineer. However, it does not appear that appellants were surprised or otherwise prejudiced by any deficiency in the pleadings; we are satisfied that the findings, including those necessarily implied, are sufficient to support the judgments; and we cannot say that these findings are clearly erroneous. Errors or defects in the proceedings which did not affect the substantial rights of the parties must be disregarded. Rule 61, Federal Rules of Civil Procedure.
The judgments are therefore affirmed.